PER CURIAM:
Tallman Taylor appeals the district court’s order denying his summary judgment motion and granting the Commissioner’s summary judgment motion in his action seeking review of the Commissioner’s decision to deny him disability insurance benefits under the Social Security Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Taylor v. Commissioner of Soc. Sec., No. 2:07-cv-00032-HCM-JEB, 2008 WL 803031 (E.D.Va. March 21, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.